     Case 2:19-cv-01021-KJM-KJN Document 55 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CARINA CONERLY,                                   No. 2:19-cv-1021-KJM-KJN PS
12                      Plaintiff,                     ORDER
13          v.                                         (ECF Nos. 44, 51, 53)
14   VERACITY RESEARCH CO. LLC, et al.,
15                      Defendants.
16

17          On December 15, 2020, the magistrate judge filed findings and recommendations, ECF

18   No. 51, which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On December 29,

20   2020, plaintiff filed objections to the findings and recommendations, ECF No. 53, which this

21   court has carefully considered.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis. The

25   court acknowledges the frustrations plaintiff articulates in her objections and appreciates the

26   challenges a pro se plaintiff faces in attempting to litigate a case in federal court. Upon a careful

27   review of the findings and recommendations, as noted, the court has determined they faithfully

28   apply the law to the facts and factual allegations of the case. Upon a review of the docket of the
                                                       1
     Case 2:19-cv-01021-KJM-KJN Document 55 Filed 03/05/21 Page 2 of 2


 1   case, the court is unable to identify any indication that the magistrate judge’s determinations in
 2   this case reflect impermissible racial or other bias.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations, ECF No. 51, are ADOPTED IN FULL;
 5          2. Defendants’ motion to dismiss, ECF No. 44, is GRANTED;
 6          3. Plaintiff’s Second Amended Complaint, ECF No. 12, is DISMISSED WITH
 7              PREJUDICE, and leave to amend is DENIED; and
 8          4. The Clerk of the Court is directed to CLOSE this case
 9   DATED: March 4, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
